DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-28 were originally filed May 27, 2020.
	The amendment received May 28, 2021 amended claims 1, 2, 11, 12, and 18-20 and canceled claims 21 and 22.
	The amendment received November 16, 2021 amended claims 5, 14, 18, 19, and 25 and added new claims 29-32.
	Claims 1-20 and 23-32 are currently pending and under consideration.

	Please note: applicant’s representative states that claim 1 was amended (see the response received November 16, 2021, page 11, lines 2-3). However, claim 1 was not amended in the claim amendment received November 16, 2021.
Election/Restrictions
	Upon further consideration, the species requirement is withdrawn.

	However, it is respectfully noted that the election of SEQ ID NO: 965 in which the second Q is substituted with L does not read on the present claims since L is not a conservative amino acid substitution for Q (i.e. present claim 1 is only drawn to a single conservative amino acid substitution). 

Priority
	The present application is a CON of 16/531,989 filed August 5, 2019 (now U.S. Patent 10,689,417) which claims the benefit of 62/785,754 filed December 28, 2018 and 62/715,097 filed August 6, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 is being considered by the examiner.
New Objection
Claim Objections
Claim 1 is objected to because of the following informalities: an embedded period is present in the claim (i.e. “.” between “954” and “965” should be a comma). Appropriate correction is required.
Maintained Objection
Claim Objections
Claim 18 is objected to because of the following informalities: “I” is listed twice for X174.  Appropriate correction is required.
Arguments and Response
Applicants’ response directed to the objection to claim 18 were considered but are not persuasive for the following reasons.
	Applicants contend that claim 18 was amended to cancel the duplicate recitation of “I” at X174.
	Applicants’ arguments are not convincing since claim 18 was NOT amended to cancel the duplicate recitation of “I” at X174.
Withdrawn Rejections
	The rejection of claims 18-20 and 23-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received November 16, 2021.

	The rejection of claims 5, 14, and 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received November 16, 2021.

	The rejection of claims 1-8, 18-20, and 23-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-27 of U.S. Patent No. 10,689,417 is withdrawn in view of the TD filed November 16, 2021.

	The rejection of claims 18 and 23-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 24-27 of U.S. Patent No. 10,703,776 is withdrawn in view of the TD filed November 16, 2021.
New Objection Necessitated by Amendment
Specification
The amendment filed November 16, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: SEQ ID NOs: 1051-1084.
Applicants must provide support in the originally filed specification for newly added SEQ ID NOs: 1051-1084 (e.g. point to support in specification for the variable sequence and to each individual amino acid residue at each position of the variable sequence, etc.).
See paragraphs 10, 17, 152, 167-169, 177-180, 193, 195, 204-206, 223-225, 372, 373, 389-392, 425, 445-447, 464-467, 499-503, 549-551, 634, 664-667, 671, 672, 674, 676, 677, 707, 737, 1072, 1111, 1113, 1132, 1149, 1165, 1233, 1246-1249, 1367, 1393, and 1406.
See Tables 7, 9, and 10.
***See paragraph 1098 which refers to SEQ ID NOs: 1641058, 1651059, and 1661060 which are not currently part of the sequence listing or CRF.
***See paragraphs 1179, 1216, 1407, 1608, 1613, 1614, 1628, 1641, 1658, 1688, 1725, 1742, 1759, 1777, 1865, 1868, 1901, 1906, 1907, 1921, and 1925 wherein the marked up specification fails to show the newly added SEQ ID NOs: (i.e. change is not actually marked up).
Applicant is required to cancel the new matter in the reply to this Office Action.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Paragraphs 580-616 refer to the amino acids that may be in the specific variable residues of present SEQ ID NO: 949.
X171 is an amino acid with a basic side chain – more specifically defined as R, K, or H. Thus, for claim 18, D, E, G, M, N, P, Q, and S are considered new matter.  
X172 is an amino acid with a hydroxyl side chain – more specifically S, T, or Y. Thus, for claim 18, A, D, E, G, I, K, L, P, Q, R, V, and W are considered new matter.
X173 is an amino acid with an acidic side chain or a large hydrophobic side chain – more specifically D, E, I , L, M, V, F, Y, or W. Thus, for claim 18, A, G, Q, S, and T are considered new matter.
X186 is E. Thus, for claim 18, A, D, G, M, R, S, T, and V are considered new matter.
X188 is an amino acid with an acidic side chain – more specifically D or E. Thus, for claim 18, A, C, F, G, I, K, L, N, P, Q, R, S, and V are considered new matter.
Maintained/Modified* Rejections
*wherein the modification is due to claim amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Paragraphs 580-616 refer to the amino acids that may be in the specific variable residues of present SEQ ID NO: 949.
X174 is an amino acid with a large hydrophobic side chain – more specifically defined as I, L, M, V, F, Y, or W. Thus, for claim 18, A, E, N, Q, R, S, and T are considered new matter.  
X175 is an amino acid with an acidic side chain or a large hydrophobic side chain – more specifically D, E, I, L, M, V, F, Y, or W. Thus, for claim 18, A, N, Q, R, S, and T are considered new matter.
X176 is an amino acid with an acidic side chain or a polar/neutral side chain – more specifically D, E, H, N, Q, S, T, or Y. Thus, for claim 18, L, R, and V are considered new matter.
X177 is an amino acid with an acidic side chain – more specifically D or E. Thus, for claim 18, N, T, and V are considered new matter.
X178 is an amino acid with a large hydrophobic side chain or an aromatic side chain – more specifically I, L, M, V, F, Y, W, or H. Thus, for claim 18, S is considered new matter.
X179 is an amino acid with an acidic side chain or a polar/neutral side chain – more specifically D, E, H, N, Q, S, T, or Y. Thus, for claim 18, A, G, K, and R are considered new matter.
X185 is an amino acid with a large hydrophobic side chain – more specifically defined as I, L, M, V, F, Y, or W. For claim 19, Q is considered new matter. For claim 20, Q is considered new matter.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(a) paragraph (new matter), for claims 18-20 and 23-32 were considered but are not persuasive for the following reasons.
	Applicants contend that claims 18 and 19 have been amended to address the rejection.
	Applicants’ arguments are not convincing since claim 18 has only been amended regarding X180, X182, X183, and X185 and claim 19 was only amended regarding X182. Thus, claim 18 still contains new matter for X174, X175, X176, X177, X178, and X179; claim 19 still needs to be amended regarding X185; and claim 20 needs to be amended regarding X185.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 and 23-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-20 of copending Application No. 17/089,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present SEQ ID NOs: 950-1027 are the same as SEQ ID NOs: 950-1027 of copending Application No. 17/089,515 (reference application). In addition, any conservative amino acid substitutions would be considered obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/089,515 (reference application) for claims 1-20 and 23-32 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims are allowable.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 17/089,515 (reference application) renders obvious the IL-2Rc ligand of the instant claims. The present claims are not currently allowable (see rejections above). In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-20 and 23-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/089,533 (reference application; Notice of Allowance mailed on October 20, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because present SEQ ID NOs: 950-1027 correspond to SEQ ID NOs: 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 2111, 1212, 1214, 1215 of Application No. 17/089,533 (reference application; Notice of Allowance mailed on October 20, 2021). In addition, any conservative amino acid substitutions would be considered obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/089,533 (reference application; Notice of Allowance mailed on October 20, 2021) for claims 1-20 and 23-32 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims are allowable.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 17/089,533 (reference application; Notice of Allowance mailed on October 20, 2021) renders obvious the IL-2Rc ligand of the instant claims. The present claims are not currently allowable (see rejections above). In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658